On Remand from the Alabama Supreme Court

PATTERSON, Retired Appellate Judge.
Pursuant to the opinion of the Alabama Supreme Court in Ex parte Sneed, 783 So.2d 863 (Ala.2000), the judgment is reversed, and the case is remanded to the circuit court for a new trial.
The foregoing opinion was prepared by Retired Appellate Judge John Patterson while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Ala.Code 1975.
REVERSED AND REMANDED.
LONG, P.J., and McMILLAN, COBB, BASCHAB, and FRY, JJ., concur.